DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “66” has been used to designate both administration instrument 66 and the administration instrument body 66.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The examiner acknowledges the amendments to the specification submitted on 9/9/21. While there does not appear to be an issue with these amendments specifically, the disclosure is objected to because of the following informalities: 
In line 5 of page 55, “level 57” was likely intended to read lever 57.  
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  
As to claim 9, the examiner recommends amending lines 18 to read “a side where the needle is attachable”.  The current language makes it seem as if the needle is attached to the cartridge .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a driving mechanism for driving a plunger configured to push the drug solution within the cylindrical drug solution cartridge when activated by the administration button” in claim 9. The examiner is interpreting the claimed “driving mechanism” to be synonymous with the “driving unit” as described in page 55 of the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the cylindrical drug solution cartridge is configured to be inserted in a longitudinal direction from a side where the needle is attached while the lid is open” in lines 17-18. However this is unclear because the claim also requires “an administration instrument body with the cylindrical drug solution cartridge detachably mounted” in lines 5-6 and “the cylindrical drug solution cartridge is detachably mounted” in line 21. The examiner is interpreting the cylindrical drug solution cartridge to be in a detachably mounted position once it is fully inside the administration instrument body and the lid is closed (Fig. 11, for example, appears to show cartridge 52 in a position before insertion as well as an in an inserted/detachably mounted position). This means that the applicant is simultaneously claiming the cartridge in two different positions – i.e. a detachably mounted position as well as a position where it is configured to be inserted. The examiner recommends amending line 5-6 to read “an administration instrument body wherein the cylindrical drug solution cartridge is configured to be detachably mounted in the administration instrument body”, line 21 to read “the cylindrical drug solution cartridge is configured to be detachably mounted”, and lines 17-18 to recite that “the cylindrical drug solution cartridge is configured to be detachably mounted by being [[be]] inserted in a longitudinal direction from a side…”
 Claim 9 recites “at a distal end side” in lines 14-15 and “on a proximal end side” in line 15. It is not fully clear whether “a distal end side” and “a proximal end side” refer to sides of the instrument body, the lid, or some other part. The examiner will assume that “a distal end side” and “a proximal end side” refer to the lid itself because no part of the lid appears to be supported on a proximal end side of the instrument body (as seen in at least Fig. 11, the entirety of lid 67 appears to be located on a distal 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quale (US 1,495,924) in view of Brunet (US 4,643,721, cited previously).
As to claim 9, Quale discloses an administration instrument (holder 1; Figs. 1-10) for medical use (see lines 53-86 of first page of specification), the administration instrument detachably mounting a cylindrical drug solution cartridge (capsule 2), and being configured to inject a drug solution in the cylindrical drug solution cartridge out of a needle (13) attached at a tip of the cylindrical drug solution cartridge (see Figs. 1-3), the administration instrument comprising: an administration instrument body (stationary portion 10 + head portion 7) with the cylindrical drug solution cartridge detachably mounted (see Figs. 1-3, lines 87-95 of first page of specification which discuss throwing away the capsule and lines 74-88 on second page of specification which discuss moving the cover 11 from a closed position to an open position; suggesting that the capsule 2 can be detached and replaced with a new capsule); an administration button (“bottom”/proximal end of the plunger 6 as seen in Figs. 1-2 & 5 in which “another finger, say the thumb, engages the bottom of the plunger to push it forwardly” – see lines 8-10 of third page of specification); wherein: the administration instrument body includes a distal end (end where split seat 18 attaches) where the needle is arranged (Figs. 1, 2; lines 89-93 on second page of specification) and a proximal end (see annotated Fig. 6 below) where the administration button is arranged (depending on how far the plunger 6 is pushed into barrel 9; the injection button would be 

    PNG
    media_image1.png
    372
    500
    media_image1.png
    Greyscale

Quale is silent to a driving mechanism for driving a plunger configured to push the drug solution within the cylindrical drug solution cartridge when activated by the administration button. Brunet however discloses an automatic hypodermic syringe that comprises an administration button (73) arranged at a proximal end of an administration instrument body (casing 16 and/or and wall 74) and a drive mechanism for driving a plunger (70). Covington describes that the drive mechanism “essentially comprises a body 66 having at one end the screwthread 67 complementary to screwthread 18 on a casing 16 and at the other end retaining means 68 adapted to maintain the drive member 70 under the bias of the coil spring 71. The drive mechanism further comprises a safety ring 72 adapted to prevent actuation of the push button 73 disposed in the rear end of side wall 74, until the safety ring 72 has been removed” (see para beginning line 63 col. 3; the examiner is interpreting the drive mechanism of Covington to constitute a functional equivalent to applicant’s drive mechanism as they both provide a means for pushing a plunger forward to expel a drug).
It would have been obvious to one having ordinary skill in the art to modify Quale in view of Brunet to include a drive mechanism, including parts such as a body, a screwthread, and a coil spring, as well as an administration button similar to push button 73 (as an alternative to the current push button at the proximal end of plunger 6 of Quale). One would have been motivated to do so in order to provide automated driving of the plunger, rather than the current design of Quale which would require a user to manually push the plunger (see Fig. 1, para beginning line 63 col. 3 of Brunet).


Response to Arguments
Applicant’s arguments submitted 9/9/21 have been considered.
With regard to applicant’s arguments concerning the specification amendments (page 5 of Remarks), while there does not appear to be an issue with the amendments submitted on 9/9/21, the disclosure is objected to for the issue noted above.
With regard to applicant’s arguments concerning the previous claim objections (page 5 of Remarks), as the applicant points out, claim 8 was cancelled so the arguments as well as the previous objections are moot.
With regard to applicant’s arguments concerning the previous rejections under 35 U.S.C. 112, second paragraph (pages 5-6 of Remarks), as the applicant points out, claim 8 was cancelled and therefore the previous rejections were rendered moot. However new claim 9 has required several rejections under 35 U.S.C. 112, second paragraph as noted above.
With regard to applicant’s arguments concerning the previous rejection under 35 U.S.C. 102(a), claim 8 was cancelled, and the Covington et al. (US 5,368,578, cited previously) reference is no longer relied upon. Therefore these arguments are moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/James D Ponton/Examiner, Art Unit 3783